     Case 2:12-cr-00198-MCE Document 1444 Filed 07/28/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 6
 7   Attorneys for Defendant
     NICKOLAS PERRY
 8
 9                              IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          )   Case No. 2:12-cr-198-MCE-25
12                                                      )
                       Plaintiff,                       )   STIPULATION AND ORDER TO
13
                                                        )   CONTINUE DISPOSITIONAL HEARING
14   vs.                                                )
                                                        )   Date: July 30, 2020
15   NICKOLAS PERRY,                                    )   Time: 10:00 a.m.
                                                        )   Judge: Hon. Morrison C. England, Jr.
16                     Defendant.                       )
                                                        )
17
                                                        )
18
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
19
     Attorney, through Roger Yang, Assistant United States Attorney, counsel for Plaintiff, and
20
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
21
     for Nickolas Perry, that the dispositional hearing scheduled for July 30, 2020 may be
22
     vacated and continued to September 24, 2020 at 10:00 a.m.
23
             Mr. Perry just completed a state sentence for the offense to which he admitted in this
24
     violation proceeding. He is currently being supervised by the Sonoma County Probation on a
25
     continuous alcohol monitoring ankle bracelet. He is working at a local café. Defense counsel
26
     requests additional time to collect documents relevant to sentencing and to review with Mr. Perry
27
     the dispositional memorandum, which defense counsel recently discovered.
28

      Stipulation and Order to Continue Dispositional        -1-         United States v. Perry, 2:12-cr-198-MCE-25
      Hearing
     Case 2:12-cr-00198-MCE Document 1444 Filed 07/28/20 Page 2 of 3


 1           Due to the Court’s General Order 618, the courthouse is currently, indefinitely closed to

 2   the public and district judges have not resumed conducting in-person sentencing hearings. Given

 3   the current state of the court closure, the parties request to continue this matter in the hopes that

 4   the court may resume in-person hearings by the requested date. Since this case is a supervised

 5   release violation proceeding, there is no Speedy Trial Act concern with the requested

 6   continuance.

 7
                                                        Respectfully submitted,
 8
                                                        HEATHER E. WILLIAMS
 9                                                      Federal Defender

10   Date: July 27, 2020                                /s/ Jerome Price
                                                        JEROME PRICE
11                                                      Assistant Federal Defender
                                                        Attorneys for Defendant
12                                                      NICKOLAS PERRY

13
     Date: July 27, 2020                                McGREGOR W. SCOTT
14                                                      United States Attorney
15                                                      /s/ Roger Yang____________
16                                                      ROGER YANG
                                                        Assistant United States Attorney
17                                                      Attorneys for Plaintiff

18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Dispositional     -2-         United States v. Perry, 2:12-cr-198-MCE-25
      Hearing
     Case 2:12-cr-00198-MCE Document 1444 Filed 07/28/20 Page 3 of 3


 1                                                      ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Mr. Perry’s
 4   dispositional hearing set for July 30, 2020 is continued to September 24, 2020, at 10:00 a.m.
 5   before Honorable Morrison C. England Jr.
 6           IT IS SO ORDERED.
 7   Dated: July 28, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Dispositional    -3-       United States v. Perry, 2:12-cr-198-MCE-25
      Hearing
